DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
Claims 1-3, 5 and 10 are objected to because of the following informalities: 
Claims 1-3, 5 and 10 all contain instances of multiple sentences- periods and/or capitalization indicative of new sentences in the middle of the claims. Claims must be single sentences.
In regards to claim 1, the claim reads “it is determined that there is a relative…” [line 19] where it is clear that this is instead intended to read “the recorder data processor determines that there is a relative…”.
In regards to claim 1, starting at the end of line 20, the claim reads “otherwise there is no relative movement” where it is clear that the applicant instead intended to state “otherwise the recorder data processer determines that there is no relative movement”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “it is determined that there is a relative…” [line 19]. Here, it is not clear if the recorder data processor is providing this determination, or if it is another device or if it is the operator. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that this is done by the recorder data processor.  
In regards to claim 1, starting at the end of line 20, the claim reads “otherwise there is no relative movement”. Here, it is not clear if the recorder data processor is providing this effect, or if it is another device or if it is the operator. Further, it is not clear if relative movement is being prevented, or if it is merely being determined that there is no relative movement. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the recorder data processor is determining that there is no relative movement.
In regards to claim 1, the claim reads “a command signal transmitted by the portable recorder” [lines 24] and “a corresponding command signal” [line 22]. It is unclear if these are the same item. For the purposes of prosecution, it will be assumed that they are the same item
In regards to claim 2, the claim reads “if the command signal is a result of determination of whether there is relative movement between the capsule endoscope and the portable recorder” [lines 1-3], whereas claim 1 established that the command signal is sent only according to this determination. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the information of claim 1 is correct, and that this limitation is assumed to mean that the command signal results in the subsequent activities in claim 2. 
In regards to claim 2, the claim reads “When there is relative movement between the capsule endoscope and the portable recorder” [lines 7-8]. This could be interpreted at face value, that relative movement directly results in the subsequent activity of the capsule data processor. This could also be interpreted to mean that when relative movement is determined by the recorder data processor that the subsequent steps occur as a result of the command signal to the capsule data processor. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the latter is correct.
In regards to claim 2, the claim reads “When there is no relative movement between the capsule endoscope and the portable recorder” [lines 12-13]. This could be interpreted at face value, that lack of relative movement directly results in the subsequent activity of the capsule data processor. This could also be interpreted to 
For the purposes of prosecution, it will be assumed that the latter is correct.
In regards to claim 3, the claim is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Therefore, the claim is unclear.
In regards to claim 8, the claim reads “If the current frame rate is already the minimum value, an adjustment is not needed.” [lines 4-5] This could be interpreted to mean that the frame rate adjustment occurs anyway, because “an adjustment is not needed” is a normative statement that does not impact the scope of the claim as recited. This could also be interpreted to be a drafting error where this was clearly meant to mean that further downward adjustment of the frame rate does not occur if the current frame rate is at the minimum value. Therefore the claim is unclear. 
For the purposes of prosecution, it will be assumed that the latter is correct.
In regards to claim 8, the claim reads “the minimum value” [line 5]. There is insufficient antecedent basis for this limitation in the claim, therefore the claim is unclear. 
For the purposes of prosecution, it will be assumed that this is a newly recited item.
In regards to claim 10, the claim recites “A method for frame rate adaptation based on the wireless capsule endoscope system of claim 1” [lines 1-2]. Here it is 
For the purposes of prosecution, it will be assumed that the former is correct. 
In regards to claim 10, the claim recites “If the result of the dot product calculation (equation), it is determined that there is relative movement…” [lines 13-14]. Here, it is not clear if the recorder data processor is providing this determination, or if it is another device or if it is the operator. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that this is done by the recorder data processor.  
In regards to claim 10, the claim recites “otherwise there is no relative movement” [lines 15-16]
Here, it is not clear if the recorder data processor is providing this effect, or if it is another device or if it is the operator. Further, it is not clear if relative movement is being prevented, or if it is merely being determined that there is no relative movement. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the recorder data processor is determining that there is no relative movement.
In regards to claim 10, the claim recites “a corresponding command signal” [lines 17] and “a command signal transmitted by the portable recorder” [lines 19-20]. It is unclear if these are the same item. For the purposes of prosecution, it will be assumed that they are the same item
Allowable Subject Matter
	Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a wireless capsule endoscope system comprising: 
a capsule endoscope with a first position and orientation sensor, 
a portable recorder with a data processor and a second position and orientation sensor, 
wherein posture information from the sensors on the capsule endoscope and portable recorder is processed in the recorder data processor by specific mathematical formulas, to determine if there is relative movement between the capsule and recorder, and 
a signal which varies according to the determined relative movement is sent from the recorder data processor to the capsule to adjust a frame rate of the capsule variably depending on the determined relative movement.
Frisch et al. (US PGPUB 2002/0173718) teaches a wireless capsule endoscope system where the relative velocity of the capsule to an external detector is determined.
Avni et al. (US PGPUB 2006/0184039) teaches a wireless capsule endoscope system where the frame rate is determined by the velocity of the capsule relative to the gastrointestinal tract. 
Avni et al. (US PGPUB 2007/0225560) teaches a wireless capsule endoscope system where the frame rate is determined by the velocity of the capsule relative to the gastrointestinal tract. 
Nishino (US PGPUB 2008/0242931) teaches a wireless capsule endoscope that utilizes an acceleration sensor and a pressure sensor to determine the moving speed of 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frisch et al. (US PGPUB 2002/0173718) 
Avni et al. (US PGPUB 2006/0184039)
Avni et al. (US PGPUB 2007/0225560)
Nishino (US PGPUB 2008/0242931)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795